Citation Nr: 1706927	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a headache disorder. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from December 1990 to June 1991, including service in the Southwest Asia Theater of operations during the Persian Gulf War.  He also had a period of Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2013, the Veteran, his spouse, and his sister testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  In January 2015, the Board remanded the appeal for additional development.  Upon the case's return to the Board, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in November 2016.  Such opinion was rendered in January 2017.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his headache disorder, diagnosed as migraines, is related to his second period of active duty.


CONCLUSION OF LAW

The criteria for service connection for migraines have been met.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for migraines herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.   

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the ARNG of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the ARNG of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529   (1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (including migraines), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he has a headache disorder that was either incurred during his first period of military service from August 1969 to August 1971, or aggravated by his second period of active duty from December 1990 to June 1991, to include as a result of his exposure to stress, vaccinations, burning oil wells, and chemicals coincident with his service in Southwest Asia.

A September 2011 memorandum documents the Agency of Original Jurisdiction's (AOJ's) efforts to locate the Veteran's complete service treatment records (STRs) for his first period of service with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

In addition to the fact that the Veteran's STRs from his first period of service are unavailable, the record does not contain an entrance examination from his second period of active duty in December 1990.  Thus, the Board will assume that the Veteran was not noted to have a headache disorder upon either of his entrance examinations and, therefore, the presumption of soundness attaches.  However, private and VA treatment records reflect that the Veteran reported the onset of headaches in 1968 during his childhood and teenage years.  Such also show that he received treatment for headaches between his periods of active duty service between 1976 and 1981.  As the Veteran was not noted to have a headache disorder at the time of his August 1969 and December 1990 entrance examinations, the evidence must show clearly and unmistakably that he had a headache disorder prior to such periods of service and such was not aggravated therein in order to rebut the presumption of soundness.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of migraines.  Specifically, in conjunction with his December 2015 VA examination, the Veteran was noted to have migraines and migraine variants.  Thus, the remaining question is whether the Veteran's migraines are related to his military service.  

As indicated, STRs from the Veteran's first period of active duty are unavailable, but he credibly reported at the September 2013 Board hearing that he did experience headaches during this period of service.  Additionally, service treatment records during the Veteran's Reserve service reflect that, in June 1988, he complained of headaches following a loss of consciousness.  Further, in Reports of Medical History conducted in March 1985, February 1987, April 1991, and August 1995, the Veteran reported frequent or severe headaches.  It was noted that he had a history of cluster headaches.  Such also show that in December 1990, prior to his deployment to Southwest Asia, he received a number of vaccinations, and, in April 1991, upon his return, he reported that he believed that he, or members of his unit, was exposed to chemical or germ warfare.  Additionally, a December 1990 Health Questionnaire for Dental Treatment reflects that the Veteran began to have headaches frequently in February 1990.  

However, there is an indication in the record that the Veteran had headaches that pre-existed his military service.  Specifically, private and VA treatment records reflect that the Veteran reported the onset of headaches in 1968 during his childhood and teenage years.  Such records also show that he received treatment for headaches from 1976 to 1981, which was between his periods of active duty service.

In connection with his claim for service connection, the Veteran was afforded a VA examination in December 2010.  The VA examiner diagnosed chronic migraine headaches and opined that such were at least as likely as not related to headaches during military service and, therefore, are related to military service.  In support of such opinion, she indicated that there was extensive documentation in the record of headaches of similar etiology during military service and headaches as a chronic problem since a youth prior to military service.  

In light of the contradictory nature of the December 2010 opinion, addendums were obtained in October 2011.  In the first addendum, the examiner opined that there was no claimed or apparent aggravation of the headache condition by military service.  Specifically, she noted that the Veteran stated his headaches worsened only after military service and appeared to have a greater tension component, which would not relate to military service at all.  She further stated that there was no claimed or noted increase during military service.  The post-military headaches were described as daily and of a moderate to severe quality of mixed migraine and tension etiologies.  The examiner also noted that a March 1999 Gulf War examination did not reference any condition of service-related or aggravated headaches and there was no medical evidence of an exposure or exposure-related headache condition.  As such, she concluded that it was less likely than not that the Veteran's headache condition was aggravated by any event or relationship to military service.  

In the second October 2011 addendum, the examiner stated that, following a review of additional documentation from the record, severe, recurrent headaches were documented on military history and physicals from 1985 to 1995, but no specific baseline or worsening is described and none is apparent on the service treatment records.  Additionally, she noted that private treatment records indicated the Veteran's headaches onset during his teenage years in 1968, with a worsening to daily headaches of a tension-type etiology in mid-2008.  The examiner also noted that a CT scan of the head in April 2008 demonstrated a finding of congenital atresia, Circle of Willis, which is a variant, but otherwise was normal and that a magnetic resonance imaging of the brain was normal.  Furthermore, she observed that the March 1999 Gulf War examination noted a history of "headaches since a youth that run in the family."  It was also documented that the Veteran's father died at age 60 with a history of prostate cancer and headaches.  There was, however, no reference to any worsening of the headaches related to Gulf War service.  Therefore, the examiner concluded that that there was no medical evidence of disabling or debilitating headaches prior to, during, or since military service that are service-related or that were aggravated by any event or condition of military service. 

Thereafter, the Veteran submitted lay statements from a fellow service-member, in which the service-member recalled the Veteran experiencing very severe headaches that resulted in him missing work during his deployment in Southwest Asia.  Moreover, the Veteran submitted additional lay statements from his family and friends, to include through his spouse's and sister's testimony at the September 2013 Board hearing, wherein they reported that his headaches increased in severity following his return from Southwest Asia.  

Furthermore, in a November 2012 statement, the Veteran's private physician, Dr. D.B., indicated that the Veteran had migraine headaches and he believed that being in combat could contribute to such headaches.  Similarly, in a January 2013 statement, Dr. A.F. of Diamond Headache Clinic stated that he had treated the Veteran since April 2008 for migraine headaches and noted the Veteran's history of serving in a combat zone.  He then opined that it was possible that his headaches could have been caused by or exacerbated by his exposure to the many elements of war.  

As neither physician offered a complete rationale for their opinion, and as Dr. A.F.'s opinion was speculative in nature, the Board remanded the claim in January 2015 for procurement of another addendum opinion.  Specifically, the new examiner was asked to clarify the nature of all current headache disorders and render an opinion as to whether any of the diagnosed headache disorders began during or were otherwise caused by service (to include the environmental exposures during his second period of active duty), or, if they clearly and unmistakably existed prior to either period of active duty, underwent an increase in severity during either period of service or during his reserve service that was not due to the natural progression of the disease.  

The Veteran underwent the requested VA examination in December 2015.  At such time, migraines and migraine variants were diagnosed.  Upon a review of the record, an interview with the Veteran, and an examination, the examiner stated that the headaches for which the Veteran was treated in the 1970s and 1980s were consistently related to an upper respiratory infection.  Prior to deployment in 1991, he reported that his headaches had worsened about a year earlier, i.e., prior to mobilization.  After deployment there is no record of recurring headaches.  In 1999, he does not report headaches in his complaints during his Persian Gulf Registry exam. In 2008, he told his private treatment provider that his headaches had started worsening over the past year.  Ultimately, the examiner opined generally that the Veteran's headache disorders were unrelated to either period of service and were not aggravated therein.  However, as he did not answer the specific questions posed by the Board, which are required in order to obtain a legally sufficient medical opinion upon which a decision may be based, the Board referred the matter to a VHA neurologist for an opinion in November 2016.  

In this regard, the Board requested an opinion as to whether the Veteran had any headache disorder that pre-existed either period of service that was not aggravated beyond its natural progression by the Veteran's service; whether the Veteran's headache disorder(s) is/are at least as likely as not related to either period of his military service; and whether the Veteran's headache disorder(s) was/were caused or aggravated by any disease or injury during ACDUTRA or any injury during INACDUTRA.

In January 2017, after reviewing the Veteran's file, a VHA neurologist noted that, while it was unclear whether the Veteran had migraines or tension-type headaches in 1968, he experienced headaches that pre-existed his first period of military service in August 1969, and there was no evidence that these headaches worsened in severity during this period of service.  

With regard to the Veteran's second period of active duty, the VHA neurologist again indicated that it was unclear whether the Veteran had migraines or tension-type headaches prior to 1990.  In this regard, she noted that medical records dated prior to such date revealed ample evidence of headaches; however, such were not diagnosed as migraines.  Rather, such diagnosis was provided in 2008.  The neurologist concluded that there was no evidence that the Veteran's headaches worsened in severity during his second period of service.  

However, the neurologist concluded that there is clear evidence that the Veteran's headaches got significantly worse after he returned from his second period of active duty to the point where he was seen at a headache clinic in 2008 and was hospitalized twice in 2010.  The neurologist noted that it appeared that the Veteran's headaches were milder and infrequent in the beginning, then became more frequent in February 1990, and were to the point of occurring daily in mid-2007 and intractable in 2008, when the diagnosis of chronic migraine was made.

The neurologist noted that, while she did not have medical records regarding the status of the Veteran's headaches immediately after his second period of active duty, lay statements from the Veteran's siblings, a fellow service member, and a friend indicated that his headaches had increased in severity following his return from Southwest Asia.  Furthermore, she observed that the medical records reflected that his headaches became intractable in 2008.  The neurologist stated that, while some headaches worse for no apparent reason, stress is a very common migraine trigger and, as such, it is possible that, after his period of service, stress related to his military experience aggravated his pre-existing headache condition.

The neurologist also concluded that the Veteran's headaches were not caused or aggravated by any period of ACDUTRA or INACDUTRA.

Based on the foregoing, the Board finds that, while the evidence does not support a finding that the Veteran's headache disorder, diagnosed as migraines, is related to his first period of active duty or any period of ACDUTRA or INACDTURA, such is related to his second period of active duty.

In this regard, while the evidence clearly and unmistakably shows that the Veteran had headaches prior to his second period of service beginning in 1990, the nature of such headaches is unclear.  Specifically, upon a close review of the record, the December 2015 VA examiner noted that the headaches for which the Veteran was treated in the 1970s and 1980s were consistently related to an upper respiratory infection.  Furthermore, the VHA neurologist also indicated that the nature of the Veteran's pre-existing headaches was unclear.  Regardless, even assuming that the Veteran's current headache disorder pre-existed his second period of active duty, the evidence must also show that such was clearly and unmistakably not aggravated by such period of service in order to rebut the presumption of soundness.  In this case, such is not shown.

Specifically, while the VHA neurologist found that there was no evidence that the Veteran's headaches worsened in severity during his second period of service, she did find that there is clear evidence that the Veteran's headaches got significantly worse after he returned from his second period of active duty to the point where he was seen at a headache clinic in 2008 and was hospitalized twice in 2010.  The neurologist noted that it appeared that the Veteran's headaches were milder and infrequent in the beginning, then became more frequent in February 1990, and were to the point of occurring daily in mid-2007 and intractable in 2008, when the diagnosis of chronic migraine was made.  She further found that the lay statements of record supported a finding that his headaches had increased in severity following his return from Southwest Asia.  Furthermore, the neurologist concluded that, while some headaches worse for no apparent reason, stress is a very common migraine trigger and, as such, it is possible that, after his period of service, stress related to his military experience aggravated his pre-existing headache condition.  Therefore, based on the VHA neurologist's opinion, the Board finds that the evidence does not show that the Veteran's headache disorder was clearly and unmistakably not aggravated during his second period of service.  Consequently, the presumption of soundness is not rebutted and the remaining inquiry is whether his headache disorder, diagnosed as migraines, is related to such period of service.

In this regard, the Board finds that the January 2017 opinion provided by the VA neurologist is highly probative regarding a connection between the Veteran's headache disorder and his second period of service.  While the expert's opinion was largely based on an aggravation theory of entitlement, the opinion is nevertheless instructive as to the fact that the Veteran's headaches, which may have been episodic and transient prior to his second period of service, have been continuous since his June 1991 separation and were eventually diagnosed as migraines in 2008.  She provided a detailed rationale for her opinion that the Veteran's service led to his diagnosed migraines, including consideration of the lay evidence of record.  While the rationale for the conclusion reached is not incredibly detailed, the examiner did provide support for her findings and has proven an advanced ability in assessing neurologic disabilities as reflected by the expertise required to work as a neurologist.  Moreover, for the reasons more fully described above, the Board has found that the other opinions are insufficient to decide the claim as the examiners provided inconsistent opinions, failed to consider the competent and credible lay statements of record, and/or provided insufficient rationales to support the opinions rendered.  Thus, the Board finds that the January 2017 opinion is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed migraines.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his current headache disorder, diagnosed as migraines, is related to his second period of active duty.  Consequently, service connection for migraines is warranted.


ORDER

Service connection for migraines is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


